Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89-90, 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 89-90, the term “ready to eat” renders the claim indefinite because it is not clear as to what conditions are needed to constitute a “ready to eat” vegetable or fruit. The specification does not provide any definition on the term “ready to eat”. 
Regarding Claim 99, the term “comparable packaged food items” renders the claim indefinite because it is not clear as to what a “comparable packaged food items” encompasses, i.e. is it the claimed package but without the permeable membrane. The specification does not provide any discussion on what constitutes a “comparable packaged food items”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 86, 89, 91-96 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahsavarani (US 2007/0059406 – cited in IDS filed 3/22/2022). 
Regarding Claim 86, Shahsavarani discloses a container for holding food items (Food package 1, see Fig. 1 and paragraph 22), said container comprising: a sidewall surrounding a central space for receiving said food items (bowl 2, paragraph 23), said sidewall defining an opening at a first end (open top 7); a bottom attached to a second end of said sidewall opposite to said first end (base 8); a gas permeable membrane covering said opening and attached to said sidewall (bowl film 5) to promote and extend freshness and edible life of said food items (paragraphs 11 and 36); and a lid (lid 6, Fig. 1) covering said membrane and removably attached to said sidewall.
Regarding Claim 89, Shahsavarani further teaches wherein said food items primarily comprised of fresh, ready to eat vegetables and lettuces (paragraph 46).
Regarding Claims 91-92, Shahsavarani further teaches wherein one or more inert gases are contained within said central space (carbon dioxide and nitrogen, see paragraph 14).
Regarding Claim 93, Shahsavarani further teaches comprising residual oxygen contained within said central space (see paragraph 14 and 45).
Regarding Claim 94, Shahsavarani further teaches wherein said inert gases comprise 30% carbon dioxide by volume (paragraph 45).
Regarding Claim 95, Shahsavarani further teaches wherein said inert gases comprise 90% nitrogen by volume (paragraph 47). 
Regarding Claim 96, Shahsavarani further teaches comprising a gas content 20% oxygen by volume (paragraph 45).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 87-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahsavarani (US 2007/0059406) in view of Gersovitz (US 2019/0322415).
Regarding Claim 87, Shahsavarani does not specifically show a cylindrical sidewall; however, Shahsavarani notes that the shape of the container may configure “any number of shapes and sizes” (paragraph 29). Gersovitz is further relied on to teach a container shaped in a cylindrical shape (paragraph 44) configured to hold salad food products (paragraph 70).  The container can be a single cylindrical shape outer body with an interior divider wall (paragraph 50). 
Since both Shahsavarani and Gersovitz are directed to food containers having multiple compartments therein, and Shahsavarani is open to a number of shape and sizes, it would have been obvious to one of ordinary skill in the art to modify the shape of the sidewall to cylindrical side wall based on design choice. 
Regarding Claim 88, the combination is silent to an opening that is equal to or less than 3.75 inches in diameter. Shahsavarani however notes that “any number of shapes and sizes” can be employed (paragraph 29). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, both Shahsavarani and the claimed invention are directed to food containers that maintains the freshness of the vegetable product stored through a gas permeable membrane. Therefore, it does not appear that the claimed invention is patentably distinct from the prior art. 
Furthermore, since Shahsavarani is directed to a food package, it would have been obvious to one of ordinary skill in the art to modify the size of the opening based on the serving size of the food product.  

Claim(s) 90, 97-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahsavarani (US 2007/0059406).
Regarding Claim 90, Shahsavarani does not specifically recite storing fresh, ready to eat fruits within the central space; however, Shahsavarani recognizes that both fresh fruits and vegetables have similar needs for a modified atmosphere to avoid anaerobic respiration (paragraph 9). Therefore, it would have been obvious to one of ordinary skill in the art to store fresh fruits within the container of Shahsavarani, for the purpose of extending the shelf-life and freshness of fresh fruits.  
Regarding Claim 97, Shahsavarani is silent to specifically reciting wherein said inert gases comprise 5% oxygen, 18% carbon dioxide and 77% nitrogen by volume. However, Shahsavarani notes that any combination of gases may be used to modify the atmosphere of the bowl and that the invention encompasses all atmospheres (paragraph 47). Therefore, it would have been obvious to one of ordinary skill in the art to determine the optimal combination of oxygen, carbon dioxide, and nitrogen through routine experimentations that results in the requisite extension of shelf-life of the food products. It is also noted that the claimed amount of nitrogen is close to the composition of air (see paragraph 5 where Shahsavarani discuses a normal atmosphere containing 78% nitrogen, 21% oxygen and 1% other cases such as carbon dioxide), and therefore the claimed composition differs from air by comprising a reduced amount of oxygen. Shahsavarani recognizes that the modified atmosphere for fruits and vegetables requires a “reduced level of oxygen” to avoid anaerobic respiration (paragraph 9) and further teaches an embodiment comprising 5% oxygen (paragraph 47). Therefore, since Shahsavarani is directed to storing vegetables, it would have been obvious to one of ordinary skill in the art to modify normal atmosphere with a reduced level of oxygen such as 5% by volume for the purpose of avoiding anaerobic respiration.  
Regarding Claim 98, Shahsavarani is silent to specifically reciting wherein said gas permeable membrane has a permeability such that equilibrium between said central space and the ambient is achieved within 48 hours of sealing said membrane to said container. However, since Shahsavarani discloses all the structures of Claim 86, and also use similar membrane material as applicant’s (LDPE, PVC, see Page 4, first paragraph of Applicant’s specification, and paragraph 37 of Shahsavarani), then the package of Shahsavarani would also exhibit similar properties. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01). 
Regarding Claims 99-100, while Shahsavarani discloses a permeable membrane that extends the shelf-life of the food (paragraph 47), Shahsavarani does not specifically recite wherein said gas permeable membrane has a permeability such that said food items maintain freshness from 30% to 40% longer than comparable packaged food items (Claim 99), and wherein said gas permeable membrane has a permeability such that said food items maintain freshness for at least 10 days (Claim 100). However, since Shahsavarani discloses all the structures of Claim 86, and also use similar membrane material as applicant’s (LDPE, PVC, see Page 4, first paragraph of Applicant’s specification, and paragraph 37 of Shahsavarani), then the package of Shahsavarani would also exhibit similar properties. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792